[truebluedoindemnificatio001.jpg]
TRUEBLUE, INC. INDEMNIFICATION AGREEMENT This Agreement is made as of the ____
day of _______, 2020 by and between TRUEBLUE, INC., a Washington corporation
(the "Company"), and _____________________ ("Indemnitee"). RECITALS A. The
Company desires to attract and retain qualified directors and officers, and to
provide them with protection against liability and expenses incurred while
acting in that capacity; B. The Company recognizes that competent and
experienced persons are increasingly reluctant to serve or to continue to serve
as directors or officers of corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers; C.
The Company’s articles of incorporation (the "Articles of Incorporation") and
its bylaws (the "Bylaws") contain provisions for indemnifying directors and
officers of the Company requiring the Company to indemnify the directors and
officers to the fullest extent provided by the Title 23B of the Revised Code of
Washington (the "Washington Business Corporation Act"). The Washington Business
Corporation Act contemplates that separate contracts may be entered into between
a company and its directors and officers with respect to their indemnification
and the Company’s Bylaws provide that the company may enter into such contracts
by the Company; D. The Company and Indemnitee recognize that plaintiffs often
seek damages in such large amounts and the costs of litigation may be so
enormous (whether or not the case is meritorious), that the defense and/or
settlement of such litigation is often beyond the personal resources of
directors and officers; E. The Company believes that it is unfair for its
directors and officers to assume the risk of huge judgments and other expenses
which may occur in cases in which the director or officer received no personal
profit and in cases where the director or officer was not culpable; F. Sections
23b.08.500-603 of the Washington Business Corporation Act, empower the Company
to indemnify its officers, directors, employees and agents and to indemnify
persons who serve, at the request of the Company, as the directors, officers,
employees or agents of other corporations or enterprises; G. Section 23B.08.320
of the Washington Business Corporation Act allows a corporation to include in
its articles of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and a corporation for conduct as a director, and the Company has so
provided in its Articles of Incorporation that each Director shall be exculpated
from such liability to the maximum extent permitted by law;



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio002.jpg]
H. The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but also promotes the best
interests of the Company and its stockholders and has approved the Company
indemnity agreements substantially in the form of this Agreement for directors
and certain officers of the Company; I. The Company desires and has requested
Indemnitee to serve or continue to serve as a director or officer of the Company
free from undue concern for unwarranted claims for damages arising out of or
related to such services to the Company; and J. Indemnitee is willing to serve,
continue to serve or to provide additional service for or on behalf of the
Corporation on the condition that he or she is furnished the indemnity provided
for herein. NOW, THEREFORE, in consideration of the promises, conditions,
representations and warranties set forth herein, including the Indemnitee’s
continued service to the Company, the Company and Indemnitee hereby agree as
follows: 1. Definitions. The following terms, as used herein, shall have the
following respective meanings; other terms not specifically defined herein have
the meanings provided in the Washington Business Corporation Act, as hereafter
defined, or the Articles of Incorporation or Bylaws: "Covered Amount" means all
losses, claims, damages, liabilities, expenses (including attorneys' fees),
judgments, fines, ERISA excise taxes or penalties, amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with a Proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in, or at least not opposed to, the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee's conduct was
unlawful. “final judgment” or “finally adjudged” shall mean that a court having
jurisdiction has issued a decision, order or judgment that disposes of the
action and such action is not subject to appeal. "Proceeding" means any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, whether formal or informal, in which
Indemnitee is, was or becomes involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director, officer, employee or agent of the
Company or that, being or having been such a director, officer, employee or
agent, Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation or of a limited liability
company, partnership, joint venture, trust or other form of entity or
enterprise, including service with respect to an employee benefit plan or other
Company sponsored plan or program, whether the basis of such proceeding is
alleged action (or inaction) by Indemnitee in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent; provided, however, that, except with
respect to an action to enforce the provisions of this Agreement, Proceeding
shall not include any action, suit, claim or proceeding instituted by or at the
direction of Indemnitee unless such action, suit, claim or proceeding is or was
authorized by the Company's board of directors or an executive officer of the
Company. 2. Indemnification. 2



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio003.jpg]
(a) Scope. The Company agrees to hold harmless and indemnify Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by this Agreement, the Articles of Incorporation,
the Bylaws, the Washington Business Corporation Act or otherwise. The Company
and Indemnitee acknowledge that the Company’s Articles of Incorporation allow
for indemnification to the fullest extent provided by law, specifically pursuant
to Section 23B.08.560 which provides for indemnification without regard to the
limitations in Sections 23B.08.510- 550, but subject to the limitations in
Section 23B.08.560(1)(a)-(e). In the event of any change, after the date of this
Agreement, in any applicable law, statute or rule regarding the right of a
Washington corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent that they would expand Indemnitee's rights
hereunder, shall be within the purview of Indemnitee's rights and the Company's
obligations hereunder, and, to the extent that they would narrow Indemnitee's
rights hereunder, shall be excluded from this Agreement; provided, however, that
any change that is required by applicable laws, statutes or rules to be applied
to this Agreement shall be so applied regardless of whether the effect of such
change is to narrow Indemnitee's rights hereunder. (b) Additional
Indemnification. If Indemnitee was or is made a party, or is threatened to be
made a party, to or is otherwise involved (including, without limitation, as a
witness) in any Proceeding, the Company shall hold harmless and indemnify
Indemnitee from and against any and all Covered Amounts. (c) Partial
Indemnification. If Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for some or a portion of the covered amount
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with any proceeding but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such covered amount
which Indemnitee is entitled. (d) Determination of Entitlement. In the event
that a determination of Indemnitee's entitlement to indemnification or
advancement of expenses is required pursuant to the provisions in Section
23B.08.560 by reference to the procedures in Section 23B.08.550 of the
Washington Business Corporation Act or any successor thereto or pursuant to
other applicable law, the appropriate decision- maker shall make such
determination; provided, however, that Indemnitee shall initially be presumed in
all cases to be entitled to indemnification, unless the Company shall deliver to
Indemnitee written notice of a determination that Indemnitee is not entitled to
indemnification within sixty (60) calendar days of the final disposition of the
Proceeding under which such Indemnitee is seeking indemnification, such
determination shall conclusively be deemed to have been made in favor of the
Company's provision of indemnification and the Company hereby agrees not to
assert otherwise. To the extent the provisions of this Agreement with respect to
such determinations and procedures are inconsistent with the Bylaws the
provisions in this Agreement shall govern. (e) Survival. The indemnification
provided under this Agreement shall apply to any and all Proceedings,
notwithstanding that Indemnitee has ceased to be a director, officer, employee
or agent of the Company. (f) Contribution. In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for herein is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the Company
shall, to the fullest extent permitted by law, contribute to the payment of
Indemnitee’s costs, charges and expenses 3



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio004.jpg]
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in an amount that is just and equitable in the
circumstances, taking into account, among other things, contributions by other
directors and officers of the Company or others pursuant to indemnification
agreements or otherwise. 3. Notification and Defense of Claim. (a) Notification.
Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company in writing of the
commencement thereof; but the omission to notify the Company will not relieve
the Company from any liability which it may have to Indemnitee under this
Agreement unless and only to the extent that such omission can be shown to have
prejudiced the Company's ability to defend the Proceeding. (b) Defense of Claim.
With respect to any such Proceeding as to which Indemnitee notifies the Company
of the commencement thereof: (i) The Company may participate therein at its own
expense; (ii) The Company, jointly with any other indemnifying party similarly
notified, may assume the defense thereof, with counsel satisfactory to
Indemnitee (Indemnitee’s consent to such counsel may not be unreasonably
withheld). After notice from the Company to Indemnitee of its election to assume
the defense thereof, the Company shall not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof unless (A) the employment of counsel by
Indemnitee has been authorized by the Company, (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action, or (C) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Indemnitee shall have made the conclusion provided for in 3(b)(ii)(B)
above; (iii) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any proceeding effected without
its written consent; (iv) The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent; and (v) Neither the Company nor Indemnitee will
unreasonably withhold its, his or her consent to any proposed settlement. (c)
Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(a) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. 4. Expense Advances. 4



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio005.jpg]
(a) Expense Advances. The right to indemnification of Covered Amounts conferred
hereby shall include the right to have the Company pay Indemnitee's expenses in
any Proceeding as such expenses are incurred and in advance of such Proceeding's
final disposition (such right is referred to hereinafter as an "Expense
Advance"). Any Expense Advance to be made under this Agreement shall be paid by
the Company to Indemnitee within twenty (20) calendar days following delivery of
a written request therefor by Indemnitee to the Company. (b) Conditions to
Expense Advance. The Company's obligation to provide an Expense Advance is
subject to the following conditions: (i) Indemnitee shall submit to the Company
a written undertaking, constituting an unlimited general obligation of the
Indemnitee, to repay any and all of the Expense Advance if it is ultimately
determined that the Indemnitee did not meet the required standard of conduct;
(ii) Indemnitee shall submit to the Company a written affirmation of the
Indemnitee’s good faith belief that the Indemnitee has met the standard of
conduct required to be eligible for indemnification; and (iii) Indemnitee shall
give the Company such information and cooperation as it may reasonably request
and as shall be within Indemnitee's power. 5. Enforcement. (a) Enforcement. In
the event that a claim for indemnification, an Expense Advance or otherwise is
made hereunder and is not paid within sixty (60) calendar days of the final
disposition of the Proceeding under which an Indemnitee is seeking
indemnification (twenty days for an Expense Advance), provided that written
notice of such final disposition is promptly delivered to the Company,
Indemnitee may, but need not, at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim (an "Enforcement Action"). (b)
Presumptions in Enforcement Action. In any Enforcement Action the following
presumptions (and limitation on presumptions) shall apply: (i) The Company shall
conclusively be presumed to have entered into this Agreement and assumed the
obligations imposed on it hereunder in order to induce Indemnitee to become or
continue as an officer and/or director, as the case may be, of the Company; (ii)
Neither (i) the failure of the Company (including the Company's board of
directors, independent or special legal counsel or the Company's shareholders)
to have made a determination prior to the commencement of the Enforcement Action
that indemnification of Indemnitee is proper in the circumstances nor (ii) an
actual determination by the Company, its board of directors, independent or
special legal counsel or shareholders that Indemnitee is not entitled to
indemnification shall preclude the bringing of an Enforcement Action; and (iii)
If Indemnitee is or was serving as a director, officer, employee or agent of a
corporation of which a majority of the shares entitled to vote in the election
of its directors is held by the Company or in an executive or management
capacity in a partnership, joint venture, trust or other enterprise of which the
Company or a wholly-owned subsidiary of the Company is a general partner or 5



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio006.jpg]
has a majority ownership, then Indemnitee shall conclusively be deemed to be
serving such entity at the request of the Company. (c) Attorneys' Fees and
Expenses for Enforcement Action. In the event Indemnitee is required to bring an
Enforcement Action, the Company shall indemnify and hold harmless Indemnitee
against all of Indemnitee's fees and expenses in bringing and pursuing the
Enforcement Action (including attorneys' fees at any stage, including on
appeal); provided, however, that the Company shall not be required to provide
such indemnification for such attorneys' fees or expenses if it is finally
adjudicated that each of the material assertions made by Indemnitee in such
Enforcement Action was not made in good faith or was frivolous or that the
Company prevails in an enforcement action. 6. Limitations on Indemnification;
Mutual Acknowledgment. (a) Limitation on Indemnification. No indemnification
pursuant to this Agreement shall be provided by the Company: (i) On account of
any suit in which a final judgment is rendered against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto; (ii) For Covered Amounts that have
been paid directly to Indemnitee by an insurance carrier under a policy of
officers' and directors' liability insurance maintained by the Company; (iii) On
account of Indemnitee's conduct which is finally adjudged to have been
intentional misconduct, a knowing violation of law or a violation of RCW
23B.08.310 or any successor provision of the Washington Business Corporation
Act, or a transaction from which Indemnitee derived benefit in money, property
or services to which Indemnitee is not legally entitled, unless and only to the
extent that a court shall in a final judgment determine upon application that,
despite the adjudication of liability but in view of all the circumstances for
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
amounts which the court shall deem proper; or (iv) If a final judgment by a
court having jurisdiction in the matter shall determine that such
indemnification is not lawful. (b) Mutual Acknowledgment. The Company and
Indemnitee acknowledge that, in certain instances, federal law or public policy
may override applicable state law and prohibit the Company from indemnifying
Indemnitee under this Agreement or otherwise. For example, the Company and
Indemnitee acknowledge that the Securities and Exchange Commission (the "SEC")
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee. 7. D&O Insurance.
(a) The Company hereby covenants and agrees that, so long as Indemnitee shall
continue to serve as an officer or director of the Company and thereafter so
long as Indemnitee shall be subject to any 6



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio007.jpg]
Proceeding, the Company shall maintain in full force and effect a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts. In all
policies of director and officer liability insurance, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company's
directors, if Indemnitee is a director, or of the Company's officers, if
Indemnitee is not a director of the Company but is an officer. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company’s board of directors determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a parent or subsidiary of the Company; provided however that such
decision shall not adversely affect coverage of director and officer liability
insurance for periods prior to such decision without the unanimous vote of all
directors. (b) In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation. 8. Rights Not
Exclusive. The rights provided hereunder shall not be deemed exclusive by any
other rights to which the Indemnitee may be entitled under the Washington
Business Corporation Act, Articles of Incorporation, Bylaws or any agreement,
vote of shareholders or of disinterested directors or otherwise, both as to
action in Indemnitee’s official capacity and as to action in any other capacity
by holding such office, and shall continue after the Indemnitee ceases to serve
the Company as a Indemnitee. 9. Notices. Any notice, demand or request required
or permitted to be given under this Agreement shall be in writing and shall be
deemed given when actually received (either through delivery in person or by
telex or facsimile transmission) or two business days after being deposited in
the U.S. mail, as certified or registered mail, with postage prepaid, and
addressed to the party to be notified. 10 No Employment Rights. Nothing
contained in this Agreement is intended to create in Indemnitee any right to
continued or future employment. 11. Severability. In the event that any
provision of this Agreement is determined by a court to require the Company to
do or to fail to do an act which is in violation of the Washington Business
Corporation Act or other applicable law, such provision shall be limited or
modified in its application to the minimum extent necessary to avoid a violation
of law, and, as so limited or modified, such provision and the balance of this
Agreement shall be enforceable in accordance with their terms. 12. Choice of
Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington. 13. Consent to
Jurisdiction. The Company and the Indemnitee each hereby irrevocably consent to
the jurisdiction of the state and federal courts located in King County,
Washington for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement. 7



--------------------------------------------------------------------------------



 
[truebluedoindemnificatio008.jpg]
14. Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein, replaces any prior Indemnification Agreement between the parties and
merges all prior discussions between them. No modification, amendment or
termination of this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party. 15
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument. 16. Successor and Assigns. This Agreement shall be (i) binding
upon all successors and assigns of the Company (including any transferee of all
or substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of the
heirs, personal representatives and estate of Indemnitee. 17. Amendment. No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless made in a writing signed by each of the parties hereto. 18.
Effective Time. This Agreement shall, in the case of a Director, be deemed
effective and relate back to the date of first election of the Director to the
Board of Directors of the Company. In the case of an Officer, this Agreement
relates back to the first appointment of such Officer by the Company. IN WITNESS
WHEREOF, the Company and Indemnitee have executed this Agreement as of the day
and year first above written. TRUEBLUE, INC. By: Title: INDEMNITEE By:
Indemnitee 8



--------------------------------------------------------------------------------



 